17-08264-rdd     Doc 40     Filed 09/12/19 Entered 09/12/19 19:48:02        Main Document
                                         Pg 1 of 14



Tracy L. Klestadt
Klestadt Winders Jureller Southard & Stevens, LLP
200 West 41st Street, 17th Floor
New York, New York 10036
Telephone: (212) 972-3000
Fax: (212) 972-2245
tklestadt@klestadt.com

Jeffrey K. Garfinkle (admitted pro hac vice)           Hearing Date:
BUCHALTER Professional Corporation                     September 16, 2019
18400 Von Karman Avenue, Suite 800                     1:00 pm EDT
Irvine, CA 92612
Telephone: (949) 760-1121
Fax: (949) 720-0182
jgarfinkle@buchalter.com

Counsel for Defendant
McKesson Corporation

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
__________________________________________
In re:                                           )   Chapter 11
                                                 )
                                                 )   Case No. 15-23007 (RDD)
THE GREAT ATLANTIC & PACIFIC TEA                 )
COMPANY, INC., et al.                            )   Jointly Administered
                                                 )
                           Debtor.               )
                                                 )
The Official Committee of Unsecured Creditors on )
behalf of the bankruptcy estate of THE GREAT     )
ATLANTIC & PACIFIC TEA COMPANY, INC., )
et al.                                           )
                              Plaintiff          )   Adv. Proc. No. 17-08264 (RDD)
                                                 )
                      v.                         )
                                                 )
McKESSON CORPORATION                             )
                                                 )
                              Defendant          )
                                                 )

 REPLY OF DEFENDANT MCKESSON CORPORATION TO THE RESPONSE OF
  PLAINTIFF THE OFFICIAL COMMITTEE OF UNSECURED CREDITORS ON
BEHALF OF THE BANKRUPTCY ESTATE OF THE GREAT ATLANTIC & PACIFIC
 TEA COMPANY., INC., ET AL. TO MCKESSON CORPORATION’S LOCAL RULE
  7056-1(b) STATEMENT OF ALLEGED UNDISPUTED FACTS IN SUPPORT OF
                  MOTION FOR SUMMARY JUDGMENT




                                               1
17-08264-rdd    Doc 40    Filed 09/12/19 Entered 09/12/19 19:48:02           Main Document
                                       Pg 2 of 14



The Committee’s Alleged         The Committee’s                 McKesson’s Response
Additional Disputed             Evidentiary Support
Material Facts
1.      During the pre-         Carnahan Declaration at ¶ 25,   Denied. During the pre-
Preference Period, when         and Exhibits "G," "H," and      Preference Period, A&P was
A&P was late with a payment     "I;" DeVito Declaration at      never late with payment.
or McKesson thought that        Exhibit "H" filed under seal,   Rather, on two specific days,
A&P was going to be late        the Supply Agreement,           A&P arranged wire payment
with a payment, A&P either      Section 4(E).                   to McKesson: (1) On Friday,
paid McKesson by wire so                                        February 27, 2015, after
that the payment arrived on                                     being informed that ACH
the exact due date and was                                      could not be processed on the
not late, or if the payment                                     due date, A&P arranged to
was late, A&P may have been                                     pay amounts due by wire
subjected to additional                                         transfer; (2) on Friday, May
charges as a result under the                                   27, 2015, following
Supply Agreement.                                               McKesson’s determination
                                                                that the expected ACH had
                                                                not been received, A&P
                                                                arranged to wire transfer
                                                                funds due that day.
                                                                McKesson disputes the words
                                                                “or McKesson thought that
                                                                A&P was going to be late
                                                                with a payment.” Further,
                                                                McKesson acknowledges that
                                                                to the extent payments were
                                                                late that per the terms of the
                                                                Supply Agreement A&P
                                                                would be charged a late fee.
                                                                McKesson further responds
                                                                that no late fees were charged
                                                                to A&P.
2.      Section 4(E) of the     Carnahan Declaration at ¶ 25,   Admitted. McKesson agrees
Supply Agreement discusses      and Exhibits "G," "H," and      that section 4(E) of the
how A&P will be charged by      "I;" DeVito Declaration at      Supply Agreement sets forth
McKesson on past due            Exhibit "H" filed under seal,   the formula for any late
balances in which there is no   the Supply Agreement,           payment fees and how such
good faith dispute by A&P.      Section 4(E).                   fees would be billed.
3.      During the pre-         Carnahan Declaration at ¶ 25,   Denied in part. During the
Preference Period, when         and Exhibits "G," "H," and      entire duration of the Supply
A&P was late with a payment     "I."                            Agreement, McKesson had
or McKesson thought that                                        rights under section 2-609(1)
A&P was going to be late                                        of the Uniform Commercial
with a payment, McKesson                                        Code (“UCC”) and the


                                             2
17-08264-rdd    Doc 40     Filed 09/12/19 Entered 09/12/19 19:48:02          Main Document
                                        Pg 3 of 14



The Committee’s Alleged          The Committee’s                McKesson’s Response
Additional Disputed              Evidentiary Support
Material Facts
did not threaten A&P with                                       Supply Agreement to (1)
non-delivery of Merchandise.                                    suspend deliveries of goods
                                                                in the event A&P failed to
                                                                make timely payment; or (2)
                                                                request adequate assurance of
                                                                due performance under UCC
                                                                § 2-609(1). McKesson
                                                                agrees that during the pre-
                                                                Preference Period it did not
                                                                exercise its contractual and
                                                                legal rights to suspend
                                                                performance under the
                                                                Supply Agreement.
4.      During the pre-          Carnahan Declaration at ¶¶     Denied. During the ten years
Preference Period, senior        32, 37.                        of the supply relationship
McKesson representatives,                                       between McKesson and
such as Jenifer Towsley,                                        A&P, McKesson
McKesson's VP of Credit and                                     occasionally contacted A&P
Financial Services, U.S.                                        in advance of payment due
Pharmaceutical, or Meg                                          dates regarding upcoming
Mitchell, McKesson's                                            payments. Moreover, Tim
Director, Strategic Solutions,                                  Carnahan, Plaintiff’s
McKesson Retail National                                        declarant, lacks personal
Accounts, did not contact                                       knowledge of any
A&P a day or more in                                            interactions between
advance of a payment due                                        McKesson and A&P prior to
date to ensure that McKesson                                    August 2014 when Mr.
would be paid on the exact                                      Carnahan first became
due date.                                                       employed by A&P.
5.      During the Preference    Carnahan Declaration at ¶10-   Denied. As proven by the
Period, McKesson, A&P's          40, and Exhibits "A," "B,"     Exhibits to Mr. Carnahan’s
primary pharmaceutical           "C," "K," and "M."             Declaration, the
supplier, repeatedly                                            communications between
threatened A&P with non-                                        McKesson and A&P during
delivery of Merchandise if                                      the pre-petition period were
A&P did not make payment                                        limited and certainly not
to McKesson on the exact                                        “repeated.” The issue of
due date.                                                       suspending due performance
                                                                under the Supply Agreement
                                                                was only raised twice—once
                                                                on May 22, 2015 and on or
                                                                about June 20, 2015.


                                              3
17-08264-rdd     Doc 40    Filed 09/12/19 Entered 09/12/19 19:48:02           Main Document
                                        Pg 4 of 14



The Committee’s Alleged          The Committee’s                 McKesson’s Response
Additional Disputed              Evidentiary Support
Material Facts
                                                                 Exhibits K and M to Mr.
                                                                 Carnahan’s Declaration do
                                                                 not address in any way
                                                                 suspension of due
                                                                 performance or non-delivery
                                                                 of goods.
6. On May 22, 2015, when         Carnahan Declaration a ¶¶       Admitted.
A&P's Friday payment was         12-13, and Exhibits "D" and
due to McKesson, A&P             "E.”
initiated two ACH payments
in the amounts of
$3,840,125.40 for non-
Generics Merchandise and
$552,809.19 for Generics
Merchandise; and, McKesson
would have received these
payments on May 26, 2015.
7.       On May 22, 2015,        Carnahan Declaration at ¶¶      Denied. On May 22, 2015,
when payment had not yet         14-15, and Exhibit "A."         pursuant to the Supply
arrived, McKesson threatened                                     Agreement and UCC § 2-
that if it did not receive a                                     609(1), McKesson advised
wire payment that day,                                           A&P that if it did not receive
McKesson would hold A&P's                                        wire payment it would be
shipment immediately.                                            “holding shipment
                                                                 immediately.”
8.      Tim Carnahan, A&P's      Carnahan Declaration at ¶ 18,   Admitted.
Chief Financial Officer told     and Exhibit "B."
McKesson's Jenifer Towsley,
that A&P "will be able to get
the ACH notification to you
today for payment Tuesday
so there is no interruption of
service" and apologized for
the inconvenience.
9.      In response, Ms.         Carnahan Declaration at ¶ 19,   Admitted.
Towsley demanded that A&P        and Exhibit "B."
"wire payment, not an ACH,
today in order to continue
service."
10.     If A&P did not           Carnahan Declaration at ¶ 20,   Denied. Exhibit B does not
immediately wire the             and Exhibit "B."                address McKesson exercising
payment for receipt by                                           its contractual and legal

                                              4
17-08264-rdd      Doc 40      Filed 09/12/19 Entered 09/12/19 19:48:02          Main Document
                                           Pg 5 of 14



The Committee’s Alleged             The Committee’s                 McKesson’s Response
Additional Disputed                 Evidentiary Support
Material Facts
McKesson on Friday, May                                             rights to suspend due
22, 2015, then McKesson                                             performance under the
would have stopped shipment                                         Supply Agreement and UCC
of McKesson Merchandise to                                          § 2-609(1), including
A&P's pharmacies.                                                   withholding future shipments
                                                                    of goods.
11.      To ensure that there       Carnahan Declaration at ¶ 22,   Denied. Under the Supply
would be no such disruptions        and Exhibit "B."                Agreement and UCC § 2-
of service, A&P had to wire                                         609(1), McKesson had the
its payment to McKesson that                                        right to suspend due
day.                                                                performance in event of non-
                                                                    payment including
                                                                    withholding future shipments
                                                                    of goods. A&P’s decision to
                                                                    wire payment on May 22,
                                                                    2015, was a decision of A&P
                                                                    alone.
12.      A&P cancelled the          Carnahan Declaration at ¶ 23,   Admitted
ACH payments in process to          and Exhibits "E" and "F."
McKesson and paid
McKesson by wire in the
total amount of
$4,392,934.59 on May 22,
2015.
13.      Ms. Towsley                Towsley Declaration at          Admitted.
described her                       Exhibit 4.
communications with Mr.
Carnahan to her colleagues as
follows:
     [a]fter some back and
     forth with Tim Callahan
     (sic), the company's
     CFO, with the added
     pressure of a potential
     shipment hold, the
     company has agreed to
     wire funds today....Cash
     is definitely tight on their
     end and they are pushing
     all of their vendors. I
     want to make sure they



                                                 5
17-08264-rdd    Doc 40     Filed 09/12/19 Entered 09/12/19 19:48:02            Main Document
                                        Pg 6 of 14



The Committee’s Alleged          The Committee’s                 McKesson’s Response
Additional Disputed              Evidentiary Support
Material Facts
    prioritize our
    payment...."
14.     McKesson's threat of     Carnahan Declaration at ¶¶      Denied. From time to time,
immediate non-shipment of        24-25, and Exhibits "G," "H,"   over the ten year duration of
Merchandise on May 22,           and "I."                        the supply relationship
2015, was a change in the                                        between McKesson and
way that the parties had                                         A&P, A&P was informed
previously dealt with one                                        that in event of non-payment
another during the pre-                                          of goods on the due date,
Preference Period when A&P                                       McKesson would exercise its
was late or it was thought                                       contractual and legal rights to
A&P was going to be late                                         suspend due performance,
with a payment to McKesson.                                      including withholding future
                                                                 shipments.
15.     On or about June 10,     Carnahan Declaration at ¶¶      Denied. During the June 10,
2015, McKesson                   26-27, and Exhibit "C."         2015 “fast call,” McKesson
representatives told A&P that                                    advised A&P that if any
if McKesson did not receive                                      Friday payment was not
payment that Friday, then                                        received on the due date,
A&P would not receive its                                        McKesson would withhold
Merchandise delivery that                                        shipments for Monday
following Monday.                                                delivery.
16.     To ensure the            Carnahan Declaration at ¶ 28,   Admitted.
continuation of its              and Exhibit "J."
Merchandise delivery, among
other things, A&P paid
McKesson via ACH on the
exact due date of June 12,
2015, in the amount of
$4,086,597.70 for non-
Generics Merchandise and in
the amount of $1,595,482.76
for Generics Merchandise.
17.     Then, on July 1, 2015,   Carnahan Declaration at ¶ 30,   Admitted.
Jenifer Towsley, McKesson's      and Exhibit "K."
VP of Credit and Financial
Services, U.S.
Pharmaceutical, contacted
A&P to ensure that
McKesson would be paid on
Thursday July 2, 2015, as Ms.
Towsley thought that Friday,


                                              6
17-08264-rdd    Doc 40     Filed 09/12/19 Entered 09/12/19 19:48:02           Main Document
                                        Pg 7 of 14



The Committee’s Alleged          The Committee’s                 McKesson’s Response
Additional Disputed              Evidentiary Support
Material Facts
July 3, 2015 was a bank
holiday. But, Ms. Towsley
was mistaken, which was
later acknowledged, as the
banks were open on Friday,
July 3, 2015.
18.     A&P paid McKesson        Carnahan Declaration at ¶ 31,   Admitted.
via ACH with payment             and Exhibit "L."
arriving on the exact due date
of Friday, July 3, 2015.
19.     Then, on July 9, 2015,   Carnahan Declaration at ¶¶      Admitted.
Meg Mitchell, McKesson's         33-35, and Exhibit "M."
Director, Strategic Solutions,
McKesson Retail National
Accounts, contacted A&P the
day before the Friday, July
10, 2015 payment due date to
ensure that McKesson would
be paid by then.
20.     A&P paid McKesson        Carnahan Declaration at ¶ 36,   Admitted.
via ACH with payment             and Exhibit "L."
arriving on the exact due date
of Friday, July 10, 2015.
21.     By this time, it was     Carnahan Declaration at ¶ 38.   Denied. Throughout the ten
understood that if A&P failed                                    year supply relationship
to make prompt payment to                                        between McKesson and
McKesson by the exact due                                        A&P, representatives of
date that McKesson would                                         McKesson occasionally
not deliver Merchandise.                                         raised the possibility that
                                                                 failure to pay amounts on due
                                                                 dates would result in
                                                                 McKesson exercising its
                                                                 contractual and legal rights
                                                                 under the Supply Agreement
                                                                 and UCC § 2-609(1) to
                                                                 suspend due performance,
                                                                 including withholding future
                                                                 shipments.
22.   A&P had to comply     Carnahan Declaration at ¶¶           Denied. McKesson disputes
with McKesson's demand that 39-40.                               that A&P had to comply with
A&P promptly pay                                                 payment on contractual due
McKesson by the exact due                                        dates. A&P was free to

                                              7
17-08264-rdd    Doc 40     Filed 09/12/19 Entered 09/12/19 19:48:02           Main Document
                                        Pg 8 of 14



The Committee’s Alleged         The Committee’s                 McKesson’s Response
Additional Disputed             Evidentiary Support
Material Facts
date to ensure that                                             purchase Pharmaceuticals
Merchandise continued to be                                     from other wholesalers or
delivered to A&P's                                              suppliers.
pharmacies. This caused
A&P to prioritize its payment
to McKesson over other
creditors. This continued up
to the commencement of
A&P's Chapter 11 bankruptcy
cases.
23.      As of July 13, 2015,   Carnahan Declaration at ¶¶      Admitted, with the
terms were changed such that    47-48, and Exhibits "O" and     clarification that the word
Merchandise would be            "P;" DeVito Declaration at ¶¶   “terms” should be “credit
delivered by McKesson on        13-14, and Exhibits "B" and     terms.”
one day and payment would       "C."
be received by McKesson the
day after the delivery of
Merchandise via wire and not
ACH.
24.     As of July 13, 2015,    Carnahan Declaration at ¶¶      Admitted.
on a go forward basis only,     43,47-48 and Exhibits "O"
A&P went from paying            and "P;" DeVito Declaration
invoices on six (6) terms for   at ¶¶ 13-14, and Exhibits "B"
non-Generics Merchandise        and "C;" McKesson's
and forty-one (41) terms for    Transaction History
Generics Merchandise to one     Spreadsheet, "Branded Pref
(1) day terms for               Period" spreadsheet, "Invoice
Merchandise.                    Terms" for invoices dated
                                July 13, 2015, to July 17,
                                2015.
25.     Even though             Carnahan Declaration at ¶53     Denied. McKesson disputes
McKesson drastically and        and Exhibits "N" and "Q."       it “unilaterally” changed
unilaterally changed terms,                                     terms. As permitted by the
McKesson nevertheless                                           Supply Agreement, on July 2,
continued to extend credit to                                   2015, McKesson provided
A&P although McKesson                                           written notice that as to any
began to enforce a maximum                                      future purchases, A&P’s
daily credit limit after                                        credit terms would be
sending its July 2, 2015                                        reduced to one-day sales
Letter.                                                         outstanding with a maximum
                                                                daily credit limit of $1
                                                                million, effective on and after


                                              8
17-08264-rdd    Doc 40    Filed 09/12/19 Entered 09/12/19 19:48:02           Main Document
                                       Pg 9 of 14



The Committee’s Alleged         The Committee’s                McKesson’s Response
Additional Disputed             Evidentiary Support
Material Facts
                                                               July 13, 2015. This Notice
                                                               provided A&P with 11 days
                                                               to either continue to purchase
                                                               from McKesson under
                                                               reduced credit terms or
                                                               purchase the goods from
                                                               alternative vendors.
                                                               Ultimately, McKesson and
                                                               A&P negotiated and agreed
                                                               to alternative reduced credit
                                                               terms as reflected in the July
                                                               15, 2015 Letter.
26.    A&P did not              Carnahan Declaration at ¶54.   Denied. A&P agreed to the
understand the terms change                                    one-day sales outstanding
imposed by McKesson to                                         credit terms and, under an
mean that A&P's payment for                                    objective analysis, the
Merchandise was to be                                          payments made in
contemporaneous with the                                       accordance with agreed upon
delivery of said Merchandise.                                  credit terms as set forth in the
                                                               July 15, 2015 Letter were
                                                               intended by A&P to be a
                                                               contemporaneous exchange
                                                               of new value for the product
                                                               purchased by A&P.
27. McKesson's change in        Carnahan Declaration at ¶55    Admitted.
terms constrained A&P's         and Exhibits "L" and "M;"
ability to manage its cash      Towsley Declaration at
flow since the payments to      Exhibit 4.
McKesson were one of the
largest vendor payments that
A&P had to make on an
ongoing basis.
28.      When McKesson          Carnahan Declaration at ¶¶     Denied. McKesson did not
imposed these new terms, (1)    52, 57, and Exhibits "R" and   impose new credit terms.
A&P was looking to renew        "S."                           New credit terms were
its contract or extend its                                     negotiated and agreed to as
terms with McKesson, as the                                    set forth in the July 15, 2015
Supply Agreement was set to                                    Letter. Under the Supply
expire on August 31, 2015;                                     Agreement, the initial term
(2) McKesson relayed that it                                   was for 35 months,
would not be able to move                                      commencing October 1,
forward with contract                                          2012. Following the initial


                                             9
17-08264-rdd     Doc 40     Filed 09/12/19 Entered 09/12/19 19:48:02        Main Document
                                        Pg 10 of 14



The Committee’s Alleged           The Committee’s              McKesson’s Response
Additional Disputed               Evidentiary Support
Material Facts
renewal discussions given the                                  term, A&P had the option to
status of A&P's finances and                                   renew the Supply Agreement
McKesson's concerns; and (3)                                   for up to two one-year
at this time, A&P's ability to                                 periods by providing written
find an alternate primary                                      notice to McKesson at least
pharmaceutical vendor would                                    90 days prior to the end of
be extremely difficult if not                                  the initial 35-month term.
impossible.                                                    A&P did not exercise that
                                                               extension option. Because
                                                               A&P did not exercise its
                                                               extension option in
                                                               accordance with provisions
                                                               of the Supply Agreement and
                                                               due to A&P’s then current
                                                               financial condition,
                                                               McKesson was unwilling to
                                                               negotiate an extension of the
                                                               Supply Agreement beyond
                                                               August 31, 2015. Moreover,
                                                               McKesson disputes A&P’s
                                                               contention that it could not
                                                               find an alternative primary
                                                               Pharmaceutical vendor.
                                                               Numerous alternative
                                                               vendors existed, but A&P
                                                               was unwilling to purchase
                                                               goods from those alternative
                                                               vendors due to the higher
                                                               cost imposed by those
                                                               alternative vendors.
29.     In order to continue to   Carnahan Declaration at ¶¶   Denied. McKesson denies
make McKesson's payments          40, 58.                      that A&P was “put in a
on six (6) and forty-one (41)                                  position where it was forced
day terms and now meet the                                     to accommodate McKesson
one (1) day terms imposed as                                   and prioritize payments to
of July 13, 2015 by                                            McKesson over other
McKesson on a go-forward                                       creditors.” A&P could have
basis, A&P was put in a                                        sourced any needed inventory
position where it was forced                                   from other alternative
to accommodate McKesson                                        vendors.
and prioritize payments to



                                               10
17-08264-rdd     Doc 40     Filed 09/12/19 Entered 09/12/19 19:48:02        Main Document
                                        Pg 11 of 14



The Committee’s Alleged           The Committee’s               McKesson’s Response
Additional Disputed               Evidentiary Support
Material Facts
McKesson over other
creditors.
30.     According to A&P's        DeVito Declaration at ¶ 16,   Admitted.
records, A&P paid McKesson        and Exhibit "E."
the following four payments
via wire during the week of
July 13, 2015 on one day
terms:
    • $1,436,808.53 for
        Merchandise invoiced
        on July 13, 2015, with
        the wire being
        initiated in and around
        12:09 P.M. CT on
        Tuesday, July 14,
        2015, with payment to
        be received on
        Tuesday, July 14,
        2015;
    • $1,098,919.73 for
        Merchandise invoiced
        on July 14, 2015, with
        the wire being
        initiated in and around
        14:05 P.M. CT on
        Wednesday, July 15,
        2015, with payment
        be received on
        Wednesday, July 15,
        2015;
    • $883,260.71 for
        Merchandise invoiced
        on July 15, 2015, with
        the wire being
        initiated in and around
        14:06 P.M. CT on
        Thursday, July 16,
        2015, with payment to
        be received on
        Thursday, July 16,
        2015; and



                                               11
17-08264-rdd    Doc 40     Filed 09/12/19 Entered 09/12/19 19:48:02         Main Document
                                       Pg 12 of 14



The Committee’s Alleged          The Committee’s               McKesson’s Response
Additional Disputed              Evidentiary Support
Material Facts
   •   $830,735.91 for
       Merchandise invoiced
       on July 16, 2015, with
       the wire being
       initiated in and around
       13:02P.M. CT on
       Friday, July 17, 2015,
       with payment to be
       received on Friday,
       July 17, 2015.

31.     McKesson's               DeVito Declaration at ¶ 27.   Denied in part. McKesson’s
Transaction History                                            Transaction History
Spreadsheet does not set forth                                 Spreadsheet shows how
the actual payment amount                                      payments were applied,
received from A&P or how                                       including the amount of each
McKesson applied A&P's                                         invoice paid. A&P may have
payments against McKesson                                      been entitled to credits,
invoices.                                                      which were deducted from
                                                               aggregated payments
                                                               covering multiple invoices.
                                                               The Transaction History
                                                               Spreadsheet does not list the
                                                               amount of aggregated
                                                               payments.
32.     The Transaction      DeVito Declaration at ¶ 27.       Admitted.
History Spreadsheet does not
include information
pertaining to credit memos,
like for returned
Merchandise.
33.     The "Generics-Pref”  DeVito Declaration at ¶ 31,       McKesson is still
spreadsheet of the           and Exhibit "J."                  investigating the
Transaction History                                            Committee’s assertions and is
Spreadsheet fails to include                                   unable to admit or deny at
two payments that A&P made                                     this time.
to McKesson. These two
payments are (1) $859,138.86
on July 3, 2015 for a Weekly
Summary Invoice Report
with an end date of May 23,
2015, for Generics

                                              12
17-08264-rdd    Doc 40     Filed 09/12/19 Entered 09/12/19 19:48:02          Main Document
                                       Pg 13 of 14



The Committee’s Alleged          The Committee’s                McKesson’s Response
Additional Disputed              Evidentiary Support
Material Facts
Merchandise, and (2)
$865,317.11 on July 10,
2015, for a Weekly Summary
Invoice Report with an end
date of May 30, 2015 for
Generics Merchandise.
34.     The dates listed under   DeVito Declaration at ¶¶ 32-   McKesson is still
the column header "Doc           35, and Exhibits "H" and       investigating the
Dates" of the Generics           "K."                           Committee’s assertions and is
spreadsheets of the                                             unable to admit or deny at
Transaction History                                             this time.
Spreadsheet do not correlate
to the dates of the
corresponding McKesson
Weekly Summary Invoice
Reports for Generics
Merchandise.
35.     Generic Merchandise      DeVito Declaration at ¶43,     McKesson is still
in the amount of $919,511.12     and Exhibits "F" and "K."      investigating the
was for Merchandise                                             Committee’s assertions and is
invoiced by McKesson to                                         unable to admit or deny at
A&P during the week of July                                     this time.
5, 2015, through July 11,
2015.
36.     Generics Merchandise     DeVito Declaration at ¶43.     McKesson is still
in the amount of $919,511.12                                    investigating the
invoiced during the week of                                     Committee’s assertions and is
July 5, 2015, through July 11,                                  unable to admit or deny at
2015, should have been                                          this time.
delivered to A&P's
pharmacies during the week
of July 5, 2015, through July
11, 2015.
37.     McKesson did not         DeVito Declaration at ¶¶ 44-   McKesson is still
deliver Generic Merchandise      45.                            investigating the
in the amount of $919,511.12                                    Committee’s assertions and is
to A&P on July 17, 2015.                                        unable to admit or deny at
                                                                this time.
38.   A&P did not receive        DeVito Declaration at ¶40.     McKesson is still
any Weekly or Daily                                             investigating the
Summary Invoice Report                                          Committee’s assertions and is
from McKesson where the

                                              13
17-08264-rdd    Doc 40     Filed 09/12/19 Entered 09/12/19 19:48:02      Main Document
                                       Pg 14 of 14



 The Committee’s Alleged       The Committee’s              McKesson’s Response
 Additional Disputed           Evidentiary Support
 Material Facts
 total amount of invoiced                                   unable to admit or deny at
 McKesson Merchandise was                                   this time.
 $1,811,959.20 with payment
 being due on July 17, 2015.



DATED: September 12, 2019                      BUCHALTER
                                               A Professional Corporation




                                               By: /s/ Jeffrey K. Garfinkle
                                               Jeffrey K. Garfinkle, Esq.
                                               (Cal Bar. No. 153496; admitted pro hac
                                               vice)
                                               18400 Von Karman Avenue, Suite 800
                                               Irvine, CA 92612
                                               Telephone: (949) 760-1121
                                               Fax: (949) 720-0182
                                               jgarfinkle@buchalter.com

                                               Attorneys for MCKESSON
                                               CORPORATION




                                          14
